People v Sosa (2022 NY Slip Op 07004)





People v Sosa


2022 NY Slip Op 07004


Decided on December 08, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 08, 2022

Before: Kern, J.P., Gesmer, Kennedy, Scarpulla, Rodriguez, JJ. 


Ind No. 01950/18 Appeal No. 16847 Case No. 2019-05424 

[*1]The People of the State of New York, Respondent,
vFelix Sosa, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lena Janoda of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Amanda Katherine Regan of counsel), for respondent.

Judgment, Supreme Court, New York County (Ellen N. Biben, J.), rendered August 5, 2019, as amended October 15 and November 21, 2019, convicting defendant, upon his plea of guilty plea, of sex trafficking, and sentencing him to a term of seven years, unanimously modified, on the law, to the extent of vacating the supplemental sex offender victim fee, and otherwise affirmed.
We perceive no basis for reducing the sentence.
As the People concede, the imposition of a supplemental sex offender victim fee should be vacated because sex trafficking is not one of the enumerated offenses for which that fee may be imposed (see Penal Law § 60.35[1][b]; People v Jackson, 134
AD3d 467 [1st Dept 2015], lv denied 26 NY3d 1146 [2016]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 8, 2022